Appeal by defendant from a judgment of the County Court, Rockland County, rendered April 24, 1973, convicting him of criminally selling a dangerous drug in the third degree, upon a guilty plea, and imposing sentence. Case remitted to the County Court for a hearing, and a new determination thereon, on defendant’s motion to withdraw his plea of guilty (cf. People V. McClain, People v. King, 32 N Y 2d 697) and appeal held in abeyance in the interim. Rabin, P. J., Munder, Martuscello, Latham and Christ, JJ., concur.